     Case 7:21-cv-00001-O-BP Document 7 Filed 01/22/21               Page 1 of 1 PageID 41


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

MICKY DAWN WADE,                                 '
                                                 '
                   Petitioner,                   '
                                                 '
v.                                               '           Civil Action No. 7:21-cr-001-O-BP
                                                 '
WICHITA COUNTY TEXAS,                            '
                                                 '
                   Respondent.                   '

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is Micky Dawn Wade’s Motion for Leave to Proceed In Forma Pauperis.
ECF No. 4. The United States Magistrate Judge entered his Findings, Conclusions, and
Recommendation in which he recommends that the motion be denied because Wade’s inmate trust
account statement reflects that he has sufficient funds with which to pay the $5.00 filing fee. See
ECF No. 5. Wade has filed objections. ECF No. 6.
        The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings,
Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the
findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s
Recommendation are correct and they are hereby adopted and incorporated by reference as the
Findings of the Court.
        Accordingly, the Motion for Leave to Proceed In Forma Pauperis (ECF No. 4) is

DENIED. Petitioner shall tender the $5.00 filing fee to the Clerk of Court by February 12, 2021.

Failure to comply with this order may result in dismissal of the case without further notice.

        SO ORDERED this 22nd day of January, 2021.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE
